DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the patent application filed 8 May 2019 considered in light of the Preliminary Amendment filed 9 May 2019. It is noted that this application is a Continuation of United States Patent Application Serial No. 14/207,909 (now United States Patent No. 10,332,139) which benefits from Provisional Patent Application Serial No. 61/783,397 filed 14 March 2013. As per the Preliminary Amendment: claims 1-38 have been cancelled; claims 39-81 have been added; claims 39-81 are pending.

Information Disclosure Statement

[3]	The information disclosure statement filed 8 May 2019 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e). In particular, the IDS appears to be limited to PTO form 892 entered by the Examiner during prosecution of the parent application (see above) and lacks the required statement/formalities required under 37 CFR 1.97(c). It has been placed in the application file, but the information referred to therein has not been considered.  
Continuation Application

[4]	This application is a continuation application of United States Patent Application Serial No. 14/207,909, which benefits from the effective filing date of 14 March 2013, now United States Patent No. 10,332,139.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Claims 39-81 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 39-81 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 39 and 61 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 39 and 61 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 61, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of analyzing market activity and pricing information to determine product price adjustments, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to process and re-price an item offered for sale in a marketplace, which is an ineligible concept of Organizing Human Activity of sub-categories of: fundamental economic principles or practices; and commercial interactions including marketing or sales activities. 

Mental Processing (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions) and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 61. In particular, claim 61 includes:
“…communicating...with a client...for receiving therefrom a sale policy for said item. Said sale policy defining at least sales goals for said item…”, “…monitoring commerce data associated with said item…”, and “…determining a new price for said item in said...marketplace, online store, or website, for achieving the sale goals…”. Considered as an ordered combination, the steps/functions of claim 61 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of analyzing market activity and pricing information to determine product price adjustments, which is an ineligible concept of Organizing Human Activity of sub-categories of: fundamental economic principles or practices; and commercial interactions including marketing or sales activities, as set forth in the 2019 PEG. 



With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 61 recites: “…analyzing...the commerce data, including the ranking information…”, “…producing...a plurality of process setting rules based at least in part on said ranking information, said price setting rules configured to achieve the sales goals defined by said sale policy…”, and “…selecting...at least one of said plurality of rules for determining a new price…”. Respectfully, absent further clarification of the processing steps executed by the recited processor/modules, one of ordinary skill in the art would readily understand that analyzing commerce data, producing pricing rules, and selecting a rule and determining a new price based on the pricing rule are practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 61 that potentially integrate the exception include the “at least one processing unit” and the “one or more software modules”. Claim 61 further indicates, generally, that the claimed method is “computer-implemented” as designated in the preamble. With respect to these potential additional elements, the claimed “at least one processor” is identified as configured by the one or more software modules. The claimed “modules” are identified engaged with each step of the claimed method, generally. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that:

(1) There are no additional elements in the claim; Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); Generally linking the use of the judicial exception to a particular technological environment or field of use 

Each of the above noted limitations states a result (e.g., data is communicated and analyzed, rules are produced, and a new price is determined etc.) as occurring at a respective “module”. Beyond the general statement that method is performed with a processor and the steps occur at a module,, the limitations provide no further clarification with respect to the functions performed by the “processor” and “modules” in producing the claimed result. A recitation of “configured to” or “at a module”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  analyzing information, producing rules, and generat3ed a new price based on the analysis), and sending and receiving information/data over a network. 

Accordingly, claim 61 is reasonably understood to be conducting standard, and formally manually performed process of analyzing market activity and pricing information to determine product price adjustments using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing, displaying, and transmitting data over a network. The claimed analyzing market activity and pricing information to determine product price adjustments benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2019/0266627, Examiner notes paragraphs [0086]-[0094]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) transmit, receive and display inputs and commerce data; (2) assist an analysis of the data occurring at the module; (3) produce rules at a module; (4) select rules; and (5) determine a new price. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.



In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




          
Independent claim 39, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 40-60 and 62-81, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


[6]	Claims 39-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatfield (United States Patent Application Publication No. 2012/0130772 in view of Liu et al. (United States Patent Application Publication No. 2014/0149183.
With respect to claim 61, Hatfield discloses a computer-implemented method of dynamically re-pricing an item offered for sale on an electronic marketplace, an online store, or website, the method comprising providing at least one processing unit and one or more software modules configured and operable to perform the re-pricing of the item, as follows: at a user interface module, communicating data with a client terminal for receiving therefrom a sale policy for said item (Hatfield; paragraphs [0007] [0057] [0058]; See at least interface and entry/adjustments of  

With respect to sales policy and goals, Hatfield discloses inputs by the client/user including initial pricing floor and ceiling information and further states that the goals and considerations of the input prices are revenue and profit. While these inputs are broadly considered to be “goals” and “policies”, Hatfield does not appear to present the user with broad general descriptions of goals to configure the pricing strategies. Rather, the system of Hatfield, provides for manual adjustments/selections of pricing algorithms to achieve the user goals.

However, as evidenced by Liu et al., it is well-known in the art to structure an adaptive pricing strategy/rules from a general inputs of goals and objectives by the user including lowest acceptable profit, revenue, conversions and other well-known performance measures (Liu et al.; paragraphs [0034][0044][0056]; See at least inputs to interface including customer business rules concerning margin, profit, conversion etc. priorities/goals and pricing test/rules extrapolated from the input goals/rules. See further price recommendation to optimize revenue or profit).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the goal and priority inputs of Hatfield by further including inputs of objective business metrics such as profit and margins for the purpose of optimizing adaptive pricing strategies as taught by Liu et al. The instant invention is directed to a system and method of adaptively adjusting product pricing to optimize business performance in a marketplace. As Hatfield disclose the use of a client setting pricing and other business rules/structures to initiate a pricing strategy in the context of a system and method for adaptively adjusting product pricing to optimize business performance in a marketplace and Liu et al. similarly discloses the utility 

With respect to claim 62 and the recited sales policy and goals, Hatfield discloses inputs by the client/user including initial pricing floor and ceiling information and further states that the goals and considerations of the input prices are revenue and profit. While these inputs are broadly considered to be “goals” and “policies”, Hatfield does not appear to present the user with broad general descriptions of goals to configure the pricing strategies. Rather, the system of Hatfield, provides for manual adjustments/selections of pricing algorithms to achieve the user goals.

However, Liu et al. disclose a method wherein the receiving of the sale policy at the user interface module comprises defining at least one sales goal being a member of a group consisting of: at least one of minimum sales for the item, minimum profit for the item, minimal profit margin for the item, minimum number of orders of the item made over a time period, maximum number of orders of the item made over a time period, minimum impressions for the item, cost structure for the item, and inventory levels of the item, and adjusting at least one of the price 

With respect to claim 62, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 62 and are hereby incorporated by reference.
 With respect to claim 63, Hatfield discloses a method wherein the commerce data further comprises at least one member of a group consisting of: sale transactions of said item; at least one other seller associated with the item; prices set by the seller; prices set by said at least one other seller; impressions of said item; sales ranking of said item; consumer rating of said item; inventory level of said seller; inventory level of said at least one other seller; shipping information of the seller; shipping information of said at least one other seller; terms of payment of said seller; terms of payment of said at least one other seller; consumers rating of said seller; or consumers rating of said at least one other seller (Hatfield; paragraphs [0053] [0057]-[0059]; See at least collection of other seller information, shipping information etc.). 
With respect to claim 64, Hatfield discloses a method wherein the sales goals comprise at least one member of a group consisting of: a pricing range for the new price; a target sales for the item; a target profit for the item; a target profit margin for the item; a target number of orders for the item made over a time period; a target impressions for the item; a target increase or decrease in sales for the item; a target increase or decrease in profit for the item; a target increase or decrease in profit margin for the item; a target increase or decrease in the number of orders for 
With respect to claim 65, Hatfield discloses a method comprising dynamically adjusting the sale goals of the sale policy according to the analysis of the commerce data accumulated over time (Hatfield; paragraphs [0078] [0079] [0082] [0083] [0111]; See at least user adjusts/selects pricing structure and/or algorithm based on continually collected commerce data).

With respect to claim 66 and the sales policy and goals, Hatfield discloses inputs by the client/user including initial pricing floor and ceiling information and further states that the goals and considerations of the input prices are revenue and profit. While these inputs are broadly considered to be “goals” and “policies”, Hatfield does not appear to present the user with broad general descriptions of goals to configure the pricing strategies. Rather, the system of Hatfield, provides for manual adjustments/selections of pricing algorithms to achieve the user goals.
However, Liu et al. disclose a method comprising defining based on the sales goals one or more goal metrics associated with the item and configured to fulfill one or more of the sales goals, said goal metrics comprise at least one member of a group consisting of: sales; profit; profit margin; a number of orders for the item made over a time period; or impressions (Liu et al.; paragraphs [0034] [0037]-[0040] [0065]-[0066]; See at least pricing strategies to optimize revenue, profit, margins, impressions/clicks etc.).


 
With respect to claim 67, Hatfield fails to disclose predicting goal metrics.
However, Liu et al. disclose a method comprising predicting at a prediction module at least one of the goal metrics for the at least one item for a selected future time period, and adjusting at least one of the price setting rules based on said predicted at least one goal metric (Liu et al.; paragraphs [0037]-[0040]; See at least calculations of expected pricing changes over time of test).

With respect to claim 67, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 67 and are hereby incorporated by reference.
 
With respect to claim 68, Hatfield fails to disclose calculation of intermediate or expected metrics. 
However, Liu et al. disclose a method comprising calculating at the analysis module, based on the analysis of the commerce data from the monitor module, including the ranking, one or more intermediate metrics associated with the item offered for sale, and dynamically producing the plurality of price setting rules based at least in part on the calculated one or more intermediate 

With respect to claim 68, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 68 and are hereby incorporated by reference.

With respect to claim 69, Hatfield fails to disclose calculation of intermediate or expected metrics. 
However, Liu et al. disclose a method wherein the intermediate metrics include at least one member of a group consisting of: competition level for said item; ranking rate of said seller for said item; price of said seller for said item; price position of said seller for said item; demand denoting popularity and purchase levels of said item; potential profit of said item; traffic for said item from a respective traffic generator; conversion rates for said item from traffic generator or advertisement (Liu et al.; paragraphs [0039] [0040]; See at least measurement of changes to competitor pricing and price rank and determination that changes exceed the expected to adjust test/pricing mid-test, i.e., intermediate metrics including at least price position).

With respect to claim 69, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 69 and are hereby incorporated by reference.

However, Liu et al. disclose a method comprising calculating the demand metric by extrapolation of one or more of the following parameters: number of product items ordered from the seller; and product's objective ranking provided by the marketplace (Liu et al.; paragraphs [0040][0048] [0049]; See at least measure of traffic, volume, variation and significance. This is reasonably a demand metric. See further conversion rate and determination monitoring of competitive position and rank). 

With respect to claim 70, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 70 and are hereby incorporated by reference.

With respect to claim 71, Hatfield fails to disclose calculation of intermediate or expected metrics. 

However, Liu et al. disclose a method comprising predicting at a prediction module at least one of the intermediate metrics for the item for a selected future time period (Liu et al.; paragraphs [0037]-[0040]; See at least determination of expected price change and calculation of significance threshold for time period of pricing test). 


With respect to claim 72, Hatfield fails to disclose a machine learning process.
However, Liu et al. disclose a method wherein the predicting comprises using machine learning procedures (Liu et al.; paragraphs [0047]-[0052]; See at least generation of expected pricing and market performance based on computer automated market testing is reasonably a form of “machine learning”, absent further clarification). 

With respect to claim 72, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 72 and are hereby incorporated by reference.

With respect to claim 73, Hatfield fails to disclose predicting goal metrics.
However, Liu et al. disclose a method wherein the predicting comprises predicting one or more of the goal metrics based on the predicted at least one intermediate metric (Liu et al.; paragraphs [0037]-[0040]; See at least system optimized for goals of profit, revenue, margin competitive position etc). 



With respect to claim 74, Hatfield fails to disclose calculation of intermediate or expected metrics. 

However, Liu et al. disclose a method comprising adjusting at least one of the price setting rules based on at least one of the current or predicted intermediate metrics (Liu et al.; paragraphs [0037] [0041] [0048]; See at least adjustment of incremental price moves based on current and expected competitive position).

With respect to claim 74, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 74 and are hereby incorporated by reference.

With respect to claim 75, Hatfield fails to disclose calculation of intermediate or expected metrics. 
However, Liu et al. disclose a method wherein the predicting comprises correlating at the prediction module one or more of the goal metrics with the predicted intermediate metrics, and predicting one or more of the goal metrics based on the correlation (Liu et al.; paragraphs 

With respect to claim 75, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 75 and are hereby incorporated by reference.

With respect to claim 76, Hatfield fails to disclose a machine learning process. 
However, Liu et al. disclose a method comprising analyzing at a learning module past and current commerce data from the monitor module, utilizing machine learning techniques for determining a ranking mechanism used by the electronic marketplace for ranking the sellers, and determining based thereon probability or incidence of the seller achieving at least a predetermined rank in the context of the item offered for sale (Liu et al.; paragraphs [0037] [0058]; See at least prediction of customer price position in comparison to competitors, i.e., pricing rank).  

With respect to claim 76, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 76 and are hereby incorporated by reference.



With respect to claim 78, Hatfield discloses a method comprising focusing the analysis to at least one of the other sellers that continuously or repeatedly receives top ranking by the electronic marketplace, online store, or website, and adjusting at least one of the price setting rules according to the said analysis so as to promote the seller to achieve the sales goals defined by the sale policy (Hatfield; paragraphs [0053] [0057]-[0060]; See at least identification of seller rank for comparison items. See further user selection of pricing algorithm). 

With respect to claim 79, Hatfield fails to disclose calculation of intermediate or expected metrics. 
However, Liu et al. disclose a method comprising adjusting at the analysis module at least one of the price setting rules based on at least one of the conversion rates associated with an advertising of the item (Liu et al.; paragraphs [0050] [0053] [0058] [0059]; See at least monitoring conversion rates in conjunction with promotion/simulative pricing adjustments).


 
With respect to claims 80 and 81, Hatfield fails to an aggressiveness level applied to price adjustments
However, Liu et al. disclose a method wherein the sale policy defines an aggressiveness level, and wherein the method comprises at least one of the following: controlling a rate of the price adjustment to achieve the sales goals; deriving a time period from the aggressiveness level for the monitoring of the commerce data, determining based on the aggressiveness level at least one of a time period allocated for collecting the commerce data, an amount of commerce data analyzed, an amount of commerce data required for statistical analysis, and a scope of statistical analysis (Liu et al.; paragraphs [0048]-[0050]; See at least adjustment of pricing incremental movements to accelerate gaining competitive position, i.e., to meet sales goals. The variable pricing increments are a form of aggressiveness setting absent further clarification). 

With respect to claim 80, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 80 and are hereby incorporated by reference.



With respect to claim 81, the conclusions obviousness and rationale to modify as discussed above with respect to claim 61 are applicable to claim 81 and are hereby incorporated by reference.

[6]	Claims 39-60 substantially repeat the subject matter addressed above with respect to the method of claims 61-81 as directed to the enabling system. With respect to these elements, both Hatfield and Liu et al. disclose enabling the disclosed methods employing analogous systems and executable instructions (See at least Hatfield paragraphs [0036]-[0038] and Liu et al. paragraphs [0069]-[0082]). Accordingly, claims 39-60 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 61-81. 


Conclusion
[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stein et al., PEERACTIVE TECHNOLOGIES AND ONLINE SHOPPING, United States Patent Application Publication No. 2014/0195304, paragraphs [0070]-[0074]: 

Relevant Teachings: Stein et al. discloses a system and method which adjusts pricing based on measurement of present and anticipated activity on an ecommerce site. The system/method includes variable price adjustments responsive to measured traffic. These teachings are reasonably forms of “aggressiveness level” and “traffic generators” as used in the context of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT D RINES/Primary Examiner, Art Unit 3683